DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitation “[t]he method” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782).  Cooper et al. teaches a basket (figure 1) comprising a base having two opposing pairs of substantially vertical outer walls (16, 17 and 18, 19), each of the outer walls having a substantially horizontal bottom portion (see 36 in figure 12) extending from a bottom of the wall towards its opposite wall (figure 6), each of the walls joined to an adjacent wall to form a comer with the adjacent wall (figure 2), and a first divider 48 extending between a first pair of the opposed vertical outerwalls (18, 19), wherein the first divider 48 has a tab 56 at each opposing end extending toward one of the walls of the first pair of walls (figure 8), and each of the walls (18, 19) of the first pair of walls has an opening 58 for accepting one of the tabs 56 for positioning the first divider 48 relative to the respective wall (paragraph 0053]), and wherein each of the tabs 56 is rigidly joined to the respective opening to retain the first divider between the first pair of outer walls (paragraph [0053]).
Cooper et al. discloses the claimed invention except for the base and dividers being made of sheet metal.  Mathy teaches that it is known to construct a basket with a sheet metal base and divider (see Title of Invention).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the basket of Cooper et al. made of sheet metal, as taught by Mathy, in order to use a strong, durable material, with a more attractive finish, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 3, a plurality of the first dividers and a plurality of the second dividers (paragraph [0051]; “one or more” first dividers and “one or more” second dividers), the pluralities of first and second dividers each having slots 54 for engaging each other such that the pluralities of first and second dividers can be positioned relative to each other to form a grid having a plurality of intersections (paragraphs [0051]-[0052]), wherein each wall of the first pair of outer walls has openings 58 for accepting the tabs of respective ones of the plurality of first dividers, and each wall of the second pair of outer walls has openings 58 for accepting the tabs of respective ones of the plurality of second dividers, and each of the first and second dividers are respectively retained between the first and second pairs of outer walls (paragraph [0053]).
Regarding claim 6, each of the vertical outer walls comprises plurality of window openings 20, shown in figure 1.
Regarding claim 7, one or more of the plurality of openings 20 in each of the outer walls comprises a finger hole for allowing a user to insert a finger to lift the basket (the holes in the walls are capable of receiving a finger).


Regarding claim 18, Cooper et al. teaches a method of manufacturing a basket, the method comprising providing a base having two opposing pairs of substantially vertical outer walls (16, 17 and 18, 19), each of the outer walls having a substantially horizontal bottom portion (see 36 in figure 12) extending from a bottom of the wall towards its opposite wall (figure 6), each of the walls joined to an adjacent wall to form a comer with the adjacent wall (figure 2), providing a plurality of first dividers 48 for extension between a first pair of the opposed vertical outer walls (18, 19; figure 7), each of the first dividers having a tab 56 at each opposing end, providing a plurality of second dividers 50 for extension between a second pair of the opposed vertical outer walls (16, 17; figure 7), each of the second dividers having a tab 56 at each opposing end, wherein the pluralities of first and second dividers each have slots 54 for engaging each other, and each wall of the first pair of outer walls has openings 58 for accepting the tabs of respective ones of the plurality of first dividers, and each wall of the second pair of outer walls has openings 58 for accepting the tabs of respective ones of the plurality of second dividers, the method further comprising engaging the slots of the pluralities of first and second dividers with each other to form a grid having a plurality of intersections (paragraph [0052]), engaging each tab of the pluralities of first and second dividers with a corresponding opening in one of the walls of the first and second pairs of outer walls to position the first dividers and second dividers relative to the first and second pairs of outer walls (paragraph [0053]), and rigidly joining each of the tabs to the corresponding opening to retain the first and second dividers between the first and second pairs of outer walls (paragraph [0053]).
In re Leshin, 125 USPQ 416. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782), as applied to claims 1 and 3 respectively, and further in view of Gualersi et al. (U.S. 2013/0161330).  
Regarding claim 4, the modified basket of Cooper et al. discloses the claimed invention except for the weld joint.  Gualersi et al. teaches that it is known to construct a basket with a weld joint (see paragraph [0030]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of Cooper et al. with the corners being welded, as taught by Gualersi et al., in order to use a well known technique to attach two members in a more secure manner. 
Further regarding claim 4, each of the corners of the base comprises a comer tab 62 extending from one of the vertical outer walls and contacting an adjacent outer wall (figure 14).
Regarding claim 12, the modified basket of Cooper et al. discloses the claimed invention except for the weld attaching the dividers to the walls.  Gualersi et al. teaches that it is known to construct a basket with weld joints (see paragraph [0030]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782), as applied to claim 3, and further in view of Sisk (U.S. 5,788,077).  The modified basket of Cooper et al. discloses the claimed invention except for the extended portions.  Sisk teaches that it is known to construct dividers with extended portions (see figure 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of Cooper et al. with the dividers having extended portions, as taught by Sisk, in order to engage an article stored therein. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782), as applied to claim 1, and further in view of Jupille et al. (U.S. 5,816,406).  The modified basket of Cooper et al. discloses the claimed invention except for the stacking tab and stacking slot.  Jupille et al. teaches that it is known to construct a container with stacking tabs and stacking slots (see figure 6A).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of Cooper et al. having stacking tabs and stacking slots, as taught by Jupille et al., in order to stably stack multiple containers.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782), as applied to claim 3, and further in view of Belcher et al. (U.S. 3,353,704).  The modified basket of Cooper et al. discloses the claimed invention except for the bottom tab of the dividers and slots of the bottom member.  Belcher et al. teaches that it is known to .
Regarding claim 19, providing the sheet-metal base (as modified) comprises forming the horizontal bottom portion of each of the outer walls integrally with one of the outer walls (bottom portion of walls is integral with vertically extending portion, taught by Cooper et al.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782) and Belcher et al. (U.S. 3,353,704), as applied to claim 10, and further in view of Lewis et al. (U.S. 2013/0277374).  The modified basket of Cooper et al. discloses the claimed invention except for the mesh member.  Lewis et al. teaches that it is known to construct a container with a mesh member (see figure 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of Cooper et al. having a mesh member, as taught by Lewis et al., in order to prevent smaller objects from falling through the openings of the bottom wall.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782) and Sisk (U.S. 5,788,077), as applied to claim 5, and further in view of McKean (U.S. 3,048,147).  The modified basket of Cooper et al. discloses the claimed invention except for the lid.  McKean teaches that it is known to construct a container with a lid (see element 12).  It would have been obvious to one having ordinary skill in the art before the effective filing . 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782), Sisk (U.S. 5,788,077) and McKean (U.S. 3,048,147), as applied to claim 13, and further in view of Martinez (U.S. 2014/0374303).  The modified basket of Cooper et al. discloses the claimed invention except for the stacking tab and lid slot.  Martinez teaches that it is known to construct a container with a stacking tab and lid slot (see elements 41 and 50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of Cooper et al. with the stacking tabs and lid slots, as taught by Martinez, in order to secure the lid and ensure that multiple containers are stacked stably. 
Regarding claim 15, each wall of one of the pairs of vertical outer walls of the basket further comprises a stacking slot at a bottom of the wall (element 29 of Martinez), for engaging a corresponding stacking tab (41 of Martinez) of an additional one of the baskets, for stacking the basket and the additional basket, wherein the outer lid walls have a height such that when the lid is attached to the basket, and the basket and one or more of the additional baskets are stacked, a total height of the stacked baskets and the lid is substantially equal to a predetermined total height.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782), Sisk (U.S. 5,788,077) and McKean (U.S. 3,048,147), as applied to claim 13, and further in view of Twig et al. (U.S. 2010/0000893).  The modified basket of Cooper et al. discloses the claimed invention except for the dividers of the lid.  Twig et al. teaches that it is known to construct a container with a lid having dividers (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the . 
Further regarding claim 16, the attachment mechanism of the lid dividers is taught by the primary reference of Cooper et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Mathy (U.S. 0,874,782) and Belcher et al. (U.S. 3,353,704), as applied to claim 10, and further in view of Swingley (U.S. 4,499,997).  The modified basket of Cooper et al. discloses the claimed invention except for the lid.  Swingley teaches that it is known to construct a container with a lid (see element 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of Cooper et al. with a lid, as taught by Swingley, in order to protect the contents of the container. 
Further regarding claim 17, comprising a sheet-metal lid (taught by Swingley) attachable to a top of each of the vertical outer walls by at least one of a latch (element 34 in figure 8 of Swingley) and a hinge; wherein the lid is for engaging the grid for constraining movement of workpieces held by the grid (the lid engages the outer perimeter of the grid).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2019/0127113) in view of Sisk (U.S. 5,788,077).  The basket of Cooper et al. discloses the claimed invention except for the prongs.  Sisk teaches that it is known to construct dividers with extended portions which form prongs (see figure 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified basket of Cooper et al. with the dividers having extended portions forming prongs, as taught by Sisk, in order to engage an article stored therein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the dividers.	
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NIKI M ELOSHWAY/Examiner, Art Unit 3736